Title: To John Adams from Isaac Smith Sr., 6 August 1776
From: Smith, Isaac Sr.
To: Adams, John


     
      Mr. Adams
      Salem August 6th. 1776
     
     Yours of the 17th. Ultimo I have received, As to the Massachusetts raising more Men—would say, the seaports are driand very much by there going a privateering &c. and the late success of One belonging here (Cap. White) who with Another has taken four ships &c. two are in att the Eastward. One between 4 and 500 hhds claid Barbadoes Sugars, the Other from Antigua. His success, now with two other prizes, sent in before, makes every body this way going upon the business. There is now four or 5 fiting Out. One sails to day. We have had Our Coast pretty clear for sometime till lately, and a ship or two are att the Eastward, and have taken A Number of Coasters  fisherman &c. Amongst which I have One by which shall Suffer £300 ster. And last week a ship off Cape Codd took a brig with flour from Phila. We have and are still paying for a Vessell to gaurd the Eastward Coast, but, has been lying in harbour, the chief of his time and doing no service (Obrian).
     I am Anciously concernd as to the event of Our Affairs att York as there must happen some, grand event soon. May itt please God to disappoint Our enemies in all there Scheams and bless all Undertakeings for Our defence and priveledge’s. I have heard today As though a Number of Vessells were orderd from Connecticut which I think would be of great importance properly managed to stop or set fire to the fleet when they may come to Attack the Town. I suppose the first division of the Hessians are Arrived before now att York, after which there will be a movement.
     
      I refer you to Mrs. Adams as to the state of your family and friends, and are Yrs &c
     
     
      PS Old Mr. Bernaid dyed a few days since and is to be entered to day.
     
    